Citation Nr: 0833433	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-29 733	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an initial compensable rating for service-
connected residuals status post a left shoulder procedure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to July 
2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In his August 2005 substantive appeal, the veteran requested 
that he be scheduled for a Board video conference hearing.  
This hearing was scheduled for February 2008, and the veteran 
was sent a letter in January 2008 notifying him of the 
upcoming hearing.  The veteran did not report for this 
hearing, and he has made no indication that he wishes to 
reschedule.  Therefore, his hearing request is deemed 
withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was last afforded a VA examination for his 
service-connected left shoulder disability in January 2004.  
In a written statement received in January 2007, the veteran 
appears to contend that his left shoulder disability has 
worsened since his most recent VA compensation.  He states 
that he now has constant pain in his left shoulder, that it 
sometimes "pops," and that he has lost his ability to 
repetitively lift heavy objects.  The veteran should be 
provided another VA orthopedic examination with adequate 
assessment of functional limitation as a result of pain or 
painful motion, to include functional loss during flare-ups 
and to address the veteran's current left shoulder 
complaints.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(where appellant claimed his condition worsened two years 
after his last examination, VA should have scheduled him for 
another examination); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); cf. VAOPGCPREC 11-95 (Apr. 7, 1995).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and extent of his service-
connected left shoulder disability.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
examination.  A notation to the effect 
that this record review took place should 
be included in the examination report.  
All appropriate tests and studies should 
be accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should provide the range of 
motion of the left shoulder in degrees.  
The presence of objective evidence of 
pain, excess fatigability, incoordination, 
and weakness should be noted, as should 
any additional disability due to these 
factors.

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the issue remains 
denied, a supplemental statement of the 
case should be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




